Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 12-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 2019/0226898).
Regarding to claim 1, Gray teaches a system comprising: (Fig.1) 
a remote data storage system (Fig. 1 cloud platform 400) configured to receive and communicate sensor data and signals regarding health of an infrastructure (¶0045 -Now referring to FIG. 2, at the periphery of the ESN 100 and at the head of each data stream are a plurality of geographically positioned sensor nodes 200 that are configured to collect and transmit environmental data to produce and transmit environmental data in the form of messages whose final destination and cumulation is the cloud platform 400) , the remote data storage system further configured to process, store, or both process and store at least a first data portion of the sensor data (¶0043 -  a cloud platform 400 configured to receive, store, analyze, and support real-time stream processing of the environmental data and generating environmental data reports thereof; and a consumer external device 500 for receiving, relaying and/or displaying report information received from the cloud platform 400) and to generate one or more advisory signals based at least in part on the first data portion; (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500)
at least one sensor associated with the infrastructure (Fig.1 Sensors node) and configured to generate the sensor data that is communicated to the remote data storage system; (¶0043 - the ESN 100 generally comprises a plurality of sensor nodes 200 geographically dispersed for collecting and transmitting environmental data; one or more wireless communication protocol infrastructure 300 configured to receive and transmit the environmental data; a cloud platform 400 configured to receive, store, analyze, and support real-time stream processing of the environmental data and generating environmental data reports thereof) 
a receiver device (Fig.1 – Client 500) configured to receive the one or more advisory signals, (¶0044) wherein at least one of: 
the remote data storage system is configured to communicate the one or more advisory signals to the receiver device responsive to the sensor data indicating that the health of the infrastructure indicates imminent failure of the infrastructure; (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500; ¶0081)
the receiver device  (Fig.1 – Client 500) is configured to generate one or more control signals responsive to the one or more advisory signals or responsive to the sensor data indicating that the heath of the infrastructure indicates imminent failure of the infrastructure. (Fig.14-15; ¶0159 – With reference to FIG. 14 and FIG. 15, in certain versions, the external client 500 comprises an external client device processor which is configured to provide a software module configured to receive and display a report (FIG. 14) containing environmental trends or conditions or provide an alert notification (FIG. 15) when certain environmental trends or conditions exceed predefined thresholds)
Regarding to claim 3, Gray teaches the system of claim 1.  Gray further teaches wherein the one or more advisory signals communicate a status of the infrastructure to the receiver device (Fig.15; ¶0044 - the cloud-based platform 400 utilizes a risk-alert service 402 that is configured to transmit a report or an alert when certain parameters exceed predefined thresholds. For example, emergency alerts can be automatically sent to all citizen's mobile devices 500 in a geographical area if certain parameters, such as water levels exceeding certain heights as an emergency service)
Regarding to claim 4, Gray teaches the system of claim 3.  Gray further teaches wherein the status indicates one or more of location of the infrastructure (Fig.15), a current health of the infrastructure (Fig. 14), a predicted health of the infrastructure. (¶0044 – especially the cloud-based platform 400 is configured to support real-time stream processing of sensor node 200 environmental data and other externally received data in order to derive an environmental data report 502 which is transmitted to certain consumer external devices 500 comprising environmental changes, trends and conditions in predefined geographical areas).
Regarding to claim 9, Gray teaches the system of claim 1.  Gray further teaches wherein the at least one sensor is configured to generate the sensor data via at least one of a weather station  (Fig. 2 Humidity 220, Barometric 222, Temperature sensor 224; ¶0052) or by field visual inspection
Regarding to claim 12, Gray teaches the system of claim 1, Gray further teaches wherein the at least one sensor is configured to provide the sensor data as including one or more of a date stamp, a time stamp (¶0149), a date and time stamp (¶0016), a location (¶0016), an acoustic measurement (¶0054 – ultrasonic sensor), a temperature measurement (¶0064- The sensor node 200 may contain multiple sensors to include distance, temperature, battery voltage, and signal strength), a strain measurement, or a vibration measurement
Regarding to claim 13, Gray teaches the system of claim 1, Gray further teaches wherein the at least one sensor is configured to provide the sensor data as including one or more of: environmental data including air humidity and air temperature, snowpack levels, water height and flow rates, ground water levels (¶0051 - the sensor nodes 200 can be equipped with one or more varying environmental sensor detectors 202 for gathering environmental data including but not limited to environmental detectors 202 which measure air humidity 220, barometric pressure 222, air temperature 224, and distance 226 between the sensor node 200 and water surface)
Regarding to claim 14, Gray teaches the system of claim 1.  Gray further teaches wherein the remote data storage system is configured to receive the sensor data and determine one or more of: whether the sensor data is indicative of a failure of the infrastructure associated with the at least one sensor (Fig.15, ¶0016, ¶0159), whether the sensor data is indicative of a trend toward a future failure of the infrastructure associated with the at least one sensor (¶0017 - the environmental condition or trend at one or more node sensors in a geographical area comprises: current water level elevation, change in water level elevation, history of water level elevation, rate of water elevation change over time, water level elevation compared to historic potential, comparison of water level elevation at a first location with that of a second location within a geographical region, trends of a plurality of conditions, correlation of a plurality of conditions).
Regarding to claim 15, Gray teaches the system of claim 1.  Gray further teaches wherein the receiver device is a wearable device, a stationary device, a warning and alarm system, a back-office computer, a laptop computer, or a smart phone. (¶0120 - External clients 500 such as smartphones, tablets, desktop applications, external devices and external systems register with a given stream for real-time updates.)
Regarding to claim 17, Gray teaches a method comprising: (¶0006)
receiving sensor data regarding health of an infrastructure from at least one sensor associated with the infrastructure; (¶0045 -Now referring to FIG. 2, at the periphery of the ESN 100 and at the head of each data stream are a plurality of geographically positioned sensor nodes 200 that are configured to collect and transmit environmental data to produce and transmit environmental data in the form of messages whose final destination and cumulation is the cloud platform 400; ¶0043)
generating one or more advisory signals based on the sensor data that is received; (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500; ¶0081)
communicating the one or more advisory signals to a receiver device (¶0043) responsive to the sensor data indicating that the health of the infrastructure indicates imminent failure of the infrastructure (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500; ¶0081)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2019/0226898) as applied to claim 1 above, and further in view of Scholpp (US 2010/0332149).
Regarding to claim 2, Gray teaches the system of claim 2.  Gray fails to teaches an edge system disposed proximate to the at least one sensor and configured to process at least a second portion of the sensor data prior to the sensor data being communicated to the remote data storage system, the edge system including a cloud computing device that is closer to one or more of equipment or a vehicle at the infrastructure than one or more other cloud computing devices, the edge system configured to generate at least one of the advisory signals and communicate the at least one of the advisory signals to the receiver device, the remote data storage system, or both the remote data storage system and the receiver device
Scholpp teaches
An edge system (Fig.2 local computer 215) - disposed proximate to the at least one sensor (Fig.2 sensor 200) and configured to process at least a second portion of the sensor data prior to the sensor data being communicated to the remote data storage system (¶0046 – According to some embodiments as shown in FIG. 2, remote monitoring system 200 of the present invention may operate similarly to remote monitoring system 100 shown in FIG. 1 but further include a local computer 215, which may locally store, process, access, analyze, and/or manipulate raw data obtained from one or more sensors 201 of the water treatment system before being transmitted by a mode of transmission 205 to remote computer 207), the edge system including a cloud computing device that is closer to one or more of equipment or a vehicle at the infrastructure than one or more other cloud computing devices (Fig.2 shows that the local computer 215 i.e. edge system that is closer to sensor than the remote computer 207), the edge system configured to generate at least one of the advisory signals and communicate the at least one of the advisory signals to the receiver device, the remote data storage system, or both the remote data storage system and the receiver device. (¶0047 – the local computer has a same function as remote computer such as analyzing raw data generate data result/analysis report; ¶0059 - the data and information may then be manipulated on the remote computer to generate an output, such as an analysis result, report, alarm, etc., that may be communicated to a user, and/or the data and information used to generate an output may be manipulated on the local computer prior to transmission to the remote computer. Such data or information transmitted from a local computer may include observational data which is calculated, manipulated, etc., by an analyzer on the local computer from data derived from one or more sensors. According to some embodiments, the data and information may be analyzed, manipulated, etc., by analyzer(s) located on both the remote computer and the local computer)
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include the local computing system.  With the local compute, the data of the infrastructure can be analyzed quickly and the local computer can also help reduce the amount of data sending over the network which in turn reducing the network congestion.
Regarding to claim 5, Gray teaches the system of claim 3.  Gray further teaches the receiver device is one of a smart phone or an area alert system that warns people in a determined hazard zone of a status of the infrastructure (¶0120 - External clients 500 such as smartphones, tablets, desktop applications, external devices and external systems register with a given stream for real-time updates. The endpoint service 428 forwards data stream messages to all registered clients 500).
Gay fails to teach wherein the one or more advisory signals are generated by equipment at the infrastructure and the one or more advisory signals include an alert of infrastructure failure or a prediction of imminent infrastructure failure
Gray fails to teach wherein the one or more advisory signals are generated by equipment at the infrastructure (Fig.2 Local computer) and the one or more advisory signals include an alert of infrastructure failure or a prediction of imminent infrastructure failure. (¶0046; (¶0047 – the local computer has a same function as remote computer such as analyzing raw data generate data result/analysis report; ¶0059)
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include the local computing system.  With the local compute, the data of the infrastructure can be analyzed quickly and the local computer can also help reduce the amount of data sending over the network which in turn reducing the network congestion.
Regarding to claim 6, Gray teaches the system of claim 3.  Gray fails to teach wherein the one or more advisory signals are generated by equipment at the infrastructure and include an alert of infrastructure failure or a prediction of imminent infrastructure failure, and the receiver device is configured to communicate with relief equipment that is configured to reduce a risk of the infrastructure failure, and the relief equipment responds by reducing the risk of the infrastructure failure.
Scholpp teaches
wherein the one or more advisory signals are generated by equipment at the infrastructure and include an alert of infrastructure failure or a prediction of imminent infrastructure failure (¶0046; (¶0047 – the local computer has a same function as remote computer such as analyzing raw data generate data result/analysis report; ¶0059), and 
the receiver device (Fig.2 Remote Viewing Device 213) is configured to communicate with relief equipment that is configured to reduce a risk of the infrastructure failure, and the relief equipment responds by reducing the risk of the infrastructure failure (¶0068, ¶0075 – after analyzing sensor data, scheduling a maintenance or shutdown equipment)
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include the local computing system.  With the local compute, the data of the infrastructure can be analyzed quickly and the local computer can also help reduce the amount of data sending over the network which in turn reducing the network congestion.
Regarding to claim 7, Gray teaches the system of claim 3.  Gray fails to teach wherein the one or more advisory signals are generated by first equipment at the infrastructure and include an alert of infrastructure failure or a prediction of imminent infrastructure failure, and the receiver device is configured to communicate with a vehicle or second equipment that is within a hazard zone or moving to or toward the hazard zone, and the vehicle or the second equipment is responsive to the one or more advisory signals by changing an operating mode of the vehicle or the second equipment.
Scholpp teaches
wherein the one or more advisory signals are generated by first equipment at the infrastructure and include an alert of infrastructure failure or a prediction of imminent infrastructure failure, (¶0046; (¶0047 – the local computer has a same function as remote computer such as analyzing raw data generate data result/analysis report; ¶0059)
the receiver device (Fig.2 Remote Viewing Device 213) is configured to communicate with a vehicle or second equipment that is within a hazard zone or moving to or toward the hazard zone, and the vehicle or the second equipment is responsive to the one or more advisory signals by changing an operating mode of the vehicle or the second equipment.  (¶0068, ¶0075 – after analyzing sensor data, scheduling a maintenance or shutdown equipment)
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include the local computing system.  With the local compute, the data of the infrastructure can be analyzed quickly and the local computer can also help reduce the amount of data sending over the network which in turn reducing the network congestion.
Regarding to claim 8, Gray teaches the system of claim 3.  Gray fails to teach wherein the at least one sensor comprises one or more of a piezometer, a tensiometer, an inclinometer, a shape acceleration array, a surveying pin, a Satellite-based Interferometric Synthetic-Aperture Radar (InSar) device, a terrestrial-based radar device, a drone or satellite-collected optic and photogrammetric surveyor, a bathymetric surveyor, a laser scanner, a thermal imager, a Time-Domain Reflectometer (TDR), a flowmeter, a weir with flowmeter, a water level gauge, a seismometer, an array of seismometers, a fiber optic system, or an accelerometer.
Scholpp teaches
wherein the at least one sensor comprises one or more of a piezometer, a tensiometer, an inclinometer, a shape acceleration array, a surveying pin, a Satellite-based Interferometric Synthetic-Aperture Radar (InSar) device, a terrestrial-based radar device, a drone or satellite-collected optic and photogrammetric surveyor, a bathymetric surveyor, a laser scanner, a thermal imager, a Time-Domain Reflectometer (TDR), a flowmeter, a weir with flowmeter, a water level gauge, a seismometer, an array of seismometers, a fiber optic system, or an accelerometer. (¶0104 - the one or more sensors detect or measure one or more of the following qualities of water in the water treatment system: temperature, chemical composition, total organic carbon (TOC), fluid quantity, flow rate, waste product, contaminant, conductivity, pH, dissolved oxygen, pressure, turbidity, permeate flow, chlorine or fluorine concentration, water or tank level, or equipment status or operation).
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include flow rate sensor.  With additional flow rate sensor, one can determine how fast the water can raise to dangerous level and can provide a quick warning about flooding to people around the water side.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2019/0226898) as applied to claim 1 above, and further in view of Kim et al. (US 2018/0144634).
Regarding to claim 10, Gray teaches the system of claim 1.  Gray fails to teaches wherein the infrastructure includes at least one of: a dam, a mine, a road, a bridge, a wellbore, an abutment, a retaining wall, a bunding, railroad track, a water distribution system, a pipeline system, a fuel distribution system, a snowbank or permafrost sheet, a port, or a dock system.
Kim teaches
wherein the infrastructure includes at least one of: a dam, a mine, a road, a bridge, a wellbore, an abutment, a retaining wall, a bunding, railroad track, a water distribution system, a pipeline system, a fuel distribution system, a snowbank or permafrost sheet, a port, or a dock system (¶0077 monitoring condition of a road).
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include sensors monitoring road surface.  In recent years, the frequency of traffic accidents has been increasing as transportation speeds increase, and the scale of damage is also increasing in traffic accident events. The main causes of such traffic accidents are vehicle malfunction, lack of transportation infrastructure safety, environmental factors such as fog and heavy rain, driver fatigue, elderly drivers, and the like.  By knowing to condition of the road surface, traffic accidents can be reduced.
Regarding to claim 11, Gray teaches the system of claim 1.  Gray fails to teaches wherein the at least one sensor is configured to be disposed in a drone, disposed in a robotic device, or is carried on a user as a wearable device or a smartphone.
Kim teaches
wherein the at least one sensor is configured to be disposed in a drone, disposed in a robotic device, or is carried on a user as a wearable device or a smartphone (Fig.1; ¶0051-  a traffic safety service server 300 according to the embodiment of the present invention may monitor the traffic safety situation by receiving Internet of things (IoT) sensor data from a transport. To be more specific, transports including vessels, drones, vehicles, trains).
Both references of Gray and Scholpp disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include sensors disposed in drone/vehicle.  In recent years, the frequency of traffic accidents has been increasing as transportation speeds increase, and the scale of damage is also increasing in traffic accident events. The main causes of such traffic accidents are vehicle malfunction, lack of transportation infrastructure safety, environmental factors such as fog and heavy rain, driver fatigue, elderly drivers, and the like.  By knowing to condition of the road surface, traffic accidents can be reduced.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2019/0226898) as applied to claim 1 above, and further in view of Inaudi (Monitoring dams with distributed fiber optic sensing).
Regarding to claim 16, Gray teaches the system of claim 1.  Gray further teaches the remote data storage system (Fig.1 cloud platform) receives the sensor data from the sensor (¶0043) and builds a base line of sensor readings from the sensor data (¶0044 – predefined threshold is used as a baseline), and in response to a change in the sensor readings relative to the base line that exceeds a determined threshold value relative to an earlier sensor reading, the remote data storage system creates a cloud advisory signal to send to the receiver device (¶0044 – sending alert when certain parameters exceed the threshold).
Gray fails to teaches wherein the infrastructure is a tailings dam and the at least one sensor comprises a fiber optic cable that is disposed at least partially within the tailings dam.
Inaudi teaches
wherein the infrastructure is a tailings dam and the at least one sensor comprises a fiber optic cable that is disposed at least partially within the tailings dam. (Introduction – using distributed fiber optic sensor to monitor the dam; 1.3 Enhance monitoring with distributed fiber optic sensing).
Both references of Gray and Inaudi disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include a distributed fiber optic sensor to monitor a trailing dam. Fiber optic point sensors offer measurement performance equivalent to vibrating wire sensors but are not sensitive to lightning strikes and other electromagnetic disturbances. Additionally, they can operate with longer cables with no degradation of signal, and lower cable cost, size and weight
Regarding to claim 18, Gray teach the method of claim 17.  Gray further teaches generating a base line of sensor readings from the sensor data (¶0044 – predefined threshold is used as a baseline), wherein the one or more advisory signals are communicated to the receiver device in response to a change in the sensor readings relative to the base line that exceeds a determined threshold value relative to an earlier sensor reading (¶0044 – sending alert when certain parameters exceed the threshold).
Gray fails to teaches wherein the infrastructure is a tailings dam and the at least one sensor comprises a fiber optic cable that is disposed at least partially within the tailings dam.
Inaudi teaches
wherein the infrastructure is a tailings dam and the at least one sensor comprises a fiber optic cable that is disposed at least partially within the tailings dam. (Introduction – using distributed fiber optic sensor to monitor the dam; 1.3 Enhance monitoring with distributed fiber optic sensing).
Both references of Gray and Inaudi disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include a distributed fiber optic sensor to monitor a trailing dam. Fiber optic point sensors offer measurement performance equivalent to vibrating wire sensors but are not sensitive to lightning strikes and other electromagnetic disturbances. Additionally, they can operate with longer cables with no degradation of signal, and lower cable cost, size and weight.
Regarding to claim 19, Gray teaches a system comprising:
a remote data storage system (Fig. 1 cloud platform 400) configured to receive and communicate sensor data and signals regarding health of a structure (¶0045 -Now referring to FIG. 2, at the periphery of the ESN 100 and at the head of each data stream are a plurality of geographically positioned sensor nodes 200 that are configured to collect and transmit environmental data to produce and transmit environmental data in the form of messages whose final destination and cumulation is the cloud platform 400), the remote data storage system further configured to process, store, or both process and store at least a first data portion of the sensor data (¶0043 -  a cloud platform 400 configured to receive, store, analyze, and support real-time stream processing of the environmental data and generating environmental data reports thereof; and a consumer external device 500 for receiving, relaying and/or displaying report information received from the cloud platform 400) and to generate one or more advisory signals based at least in part on the first data portion; (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500) 
a receiver device (Fig.1 – Client 500) configured to receive the one or more advisory signals (¶0044), wherein at least one of:
the remote data storage system is configured to communicate the one or more advisory signals to the receiver device responsive to the sensor data indicating that the health of the dam indicates upcoming failure of the dam; (Fig.15; ¶0044 – generating and transmitting alert or warning to mobile device 500; ¶0081)
or the receiver device (Fig.1 – Client 500) is configured to generate one or more control signals responsive to the one or more advisory signals or responsive to the sensor data indicating that the heath of the dam indicates upcoming failure of the structure. (Fig.14-15; ¶0159 – With reference to FIG. 14 and FIG. 15, in certain versions, the external client 500 comprises an external client device processor which is configured to provide a software module configured to receive and display a report (FIG. 14) containing environmental trends or conditions or provide an alert notification (FIG. 15) when certain environmental trends or conditions exceed predefined thresholds)
Gray fails to teach monitoring a dam, a fiber optic cable associated with the dam and configured to generate the sensor data that is communicated to the remote data storage system;
Inaudi teaches
a dam, a fiber optic cable associated with the dam and configured to generate the sensor data that is communicated to the remote data storage system. (Introduction – using distributed fiber optic sensor to monitor the dam; 1.3 Enhance monitoring with distributed fiber optic sensing).
Both references of Gray and Inaudi disclose a remote monitoring infrastructure.  A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that the Gray invention could be modified to include a distributed fiber optic sensor to monitor a trailing dam. Fiber optic point sensors offer measurement performance equivalent to vibrating wire sensors but are not sensitive to lightning strikes and other electromagnetic disturbances. Additionally, they can operate with longer cables with no degradation of signal, and lower cable cost, size and weight.
Regarding to claim 20, Gray modified by Inaudi teaches the system of claim 19.  Gray further teaches wherein the receiver device is a wearable device, a stationary device, a warning and alarm system, a back-office computer, a laptop computer, or a smart phone. (¶0120 - External clients 500 such as smartphones, tablets, desktop applications, external devices and external systems register with a given stream for real-time updates.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0342395) disclosed a remote data storage system (Fig.1 Urban infrastructure management apparatus 100) configured to receive and communicate sensor data and signals regarding health of an infrastructure, (¶0045) the remote data storage system further configured to process, store, or both process and store at least a first data portion of the sensor data and to generate one or more advisory signals based at least in part on the first data portion; (¶0047) at least one sensor associated with the infrastructure and configured to generate the sensor data that is communicated to the remote data storage system; (¶0045) and a receiver device configured to receive the one or more advisory signals, wherein at least one of: the remote data storage system is configured to communicate the one or more advisory signals to the receiver device responsive to the sensor data indicating that the health of the infrastructure indicates imminent failure of the infrastructure; (¶0057)
Khan (Integration of structural Health Monitoring and Intelligent Transport systems for bridge condition assessment) disclosed a remote data storage system configured to receive and communicate sensor data and signals regarding health of an infrastructure, the remote data storage system further configured to process, store, or both process and store at least a first data portion of the sensor data and to generate one or more advisory signals based at least in part on the first data portion; at least one sensor associated with the infrastructure and configured to generate the sensor data that is communicated to the remote data storage system; and a receiver device configured to receive the one or more advisory signals, wherein at least one of: the remote data storage system is configured to communicate the one or more advisory signals to the receiver device responsive to the sensor data indicating that the health of the infrastructure indicates imminent failure of the infrastructure; (See whole document)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862